EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Grzelak on 12 January 2022.

The application has been amended as follows: 
Claim 1 is amended as follows, to include new carriage returns to improve readability: 
An air flow control system, comprising: 
a plenum having an air inlet and a first air outlet, a second air outlet and a third air outlet wherein said air inlet is opposed to said first air outlet, said second air outlet is opposed to and facing toward said third air outlet, said air inlet and said first air outlet are aligned on a first axis; and 
a first airflow path provided by said second air outlet and a second airflow path provided by said third air outlet are aligned on a second axis wherein said first axis is perpendicular to said second axis, and wherein the first air outlet is at least partially defined by a dashboard of a vehicle; 
a vent door; 
an air guide carried on said vent door; 
an air passageway between said air guide and a first side of said vent door, and 
an actuator displacing said vent door between a first position closing said first air outlet and a second position opening said first air outlet, 
wherein when said vent door is in said first position said vent door is generally coplanar with a top surface of the dashboard and when said vent door is in said second position said vent door is generally distal from the top surface of the dashboard, and 
wherein when said vent door is in said first position said air guide directs air passing into said plenum through said air inlet toward said second air outlet and said third air outlet, and 
wherein when said vent door is in said second position, a first portion of air passing from said plenum through said first air outlet is directed by said air guide through said air passageway, a second portion of said air passing from said plenum through said first air outlet is directed to a first side of said air passageway and a third portion of said air passing from said plenum through said first air outlet is directed to a second side of said air passageway, and 
wherein the first portion of air, the second portion of air, and the third portion of air are subsequently directed into a cabin of the vehicle.


Claim 21 is amended as follows, to obviate a 112(b) rejection: 
The airflow control system of claim 1, wherein the first portion of air follows a third airflow path provided by the first air outlet and translated through the air passageway, wherein the third airflow path is perpendicular to at least the first airflow path and the second airflow path.

Reasons for Allowance
This application is in condition for allowance except for the presence of claims 16-20 directed to Group II, non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.
Claims 1, 5, 10-15, and 21-22 allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to claim 1 include new structural descriptions and relationships of the instant invention which render the claims allowable over the prior art.  Specifically, the relationship described between the vent door and the dashboard of the vehicle, when taken in consideration with the other structures described in the claims, are novel in light of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762